DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/20/2021 has been considered by the Examiner.
Response to Arguments
Applicant’s arguments, see the amendment, filed 12/6/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 102 as being unpatentable over Shinozaki et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Shinozaki et al and Nyhart et al applied to claims 1 and 11 under 35 USC § 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al (AU 2009201162 A1) in view of Nyhart et al (2019/0094343).
With respect to claim 1, Shinozaki et al disclose: A geodetic stake-out system [ taught by figures 1-3] comprising: a stake-out device including a reflector and a pointing tip having a [ taught by the pole (14) and target (13) in figure 2 ]; a total station [ taught by figure 1 ] including: a target unit including: a telescope [ taught by telescope unit (5) ], a distance meter [ taught by distance measuring unit (21)], and sensor [ taught by image pick up units (22 and 23) ]; and a direction measuring unit configured for measuring a horizontal and vertical rotational position of the target unit [ taught by the horizontal measuring angle unit (25) and elevation angle measuring unit (27) ], wherein the target unit configured for being rotatable horizontally and vertically [ page 7 states “...The surveying device 1 primarily comprises a leveling unit 2 installed on a tripod (not shown), a base unit 3 mounted on the leveling unit 2, a frame unit 4 rotatably mounted around an elevation axis center on the base unit 3, and a telescope unit 5 rotatably mounted around a horizontal axis center on the frame unit 4...”], the sensor is configured for generating sensor data, and the sensor data is indicative for a position of the stake-out device [ the image pick up control unit (31) calculates the position of the target — see bottom of page 11]; a guidance system [ taught by remote control device (16) ] including: a guidance computer configured for generating guidance data based on the sensor data [ taught by second arithmetic control unit (35)], and an output device configured for providing a guidance signal based on the guidance data [ taught by second display unit (18) ], wherein the guidance signal is designed to be easily perceivable and understandable without distracting the user, and a connection system configured for connecting the sensor with the guidance computer and the guidance computer with the output device [ taught by the first radio unit (33) and second radio unit (37) ], wherein the guidance signal is configured for guiding a user of the stake-out device safely towards a horizontal center of the field of view of the telescope by enabling the user to focus on his walking path [ page 19 states “...In accordance with
the SSS as displayed on the image display area 42, the collimating direction of the firs telescope 8 is corrected. When the collimating direction is aligned with the target 13, the prism measurement is carried out by operating the measurement starting button 47. The measurement result thus obtained is recorded by operating the data recording button 48...” ].
	Claim 1 differs from Shinozaki et al by using an easily perceivable guidance signal that does not distract the user such that they can safely move the stake out device to the center of the field of view of the telescope by being enabled to focus on their walking path.
	Paragraph [0037] of Nyhart et al establishes that it was known at the time of the present application to have interchanged haptic, visual and acoustic signals to convey information to the user of a handheld device.
	It would have been obvious to have used either haptic or acoustic signals to convey information is the device of Shinozaki et al because Nyhart et al established that these signals were known alternatives capable of doing the same function of conveying information.
	It is also noted that haptic or acoustic signals are notoriously well-known to perform the function of guiding a blind person.
	Claim 11 is rejected by the method of operation of the combination of Shinozaki et al and Nyhart et al applied to claim 1.
	Claim 2 is taught by page 9, paragraph 2 of Shinozaki et al, which describes the distance measuring unit (21).
Method claim 12 is met by Shinozaki et al in light of the operation of the distance measuring unit (21) in the context of the system shown by figure 3.
Claims 3 and 10 are met by the distance measuring control unit (30) and horizontal
angle measuring unit (25) providing data to the first arithmetic control unit (29), as disclosed by Shinozaki et al.
Claim 8 and claim 15 are met by the visual display shown by figure 6 of Shinozaki et al.
Claim 9 is met by lining up the reticle with the circle in figure 6 of Shinozaki et al.
Claim 4 recites:
“...generating the guidance data is based on a sequence of at least two relative

`	In figure 6 of Shinozaki et al, as the operator moves the target (13), its plan-viewed position (the reticle mark) moves in a path towards the setting point (the circle), thus rendering obvious a sequence of locations indicating a direction.
Claim 5 is rejected by the argument applied to claim 4 in that planned-view position of
the reticle is based on a location within the output device.
	Claims 6, 7, 13 and 14 are taught by paragraph [0037] of Nyhart et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.